Citation Nr: 0513496	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from August 1977 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2001 which denied service connection for head 
injury residuals.  In March 2004, the appellant appeared at a 
videoconference hearing held before the undersigned.  

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for head injury residuals.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  First, additional medical 
evidence has been received directly at the Board without a 
waiver of initial RO consideration of the evidence.  As a 
result, the file must be remanded for RO consideration of the 
claims in light of the additional evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  

Next, post-service medical evidence from 1978 to 1989 must be 
obtained, if feasible.  In this regard, the veteran contends 
that a head injury he sustained in a motor vehicle accident 
in service resulted in headaches and blackouts, which in turn 
caused another motor vehicle accident in 1988, which resulted 
in partial paralysis.  However, there is no medical evidence 
of record for the period from his discharge from service in 
February 1978 until May 1999, when he was seen at a VA 
facility.  The veteran himself is not competent to offer 
diagnoses or medical opinions regarding the cause of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In order to 
evaluate the claim in light of the veteran's contentions, 
medical evidence of the veteran's condition, particularly 
from the period from 1978 to the completion of treatment 
after the 1988 accident, is of vital importance in this case.  
To assist in locating evidence of treatment, in his claim 
filed in September 1999, the veteran said he was treated at 
the University of Tennessee Hospital in September 1988 for a 
brain stem injury.  In addition, a May 2002 VA outpatient 
treatment note reported that after the 1988 accident, he had 
been in Methodist Hospital rehabilitation for a year.  

Finally, the RO must ensure that all duty to notify 
provisions of the law, and any additional duty to assist 
actions required as a result of the remand development, have 
been met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  In particular, he must be 
requested to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2004).  

Accordingly, the appeal is REMANDED for the following action:

1.  Ask the veteran to identify when and 
where he received medical treatment from 
the time of his discharge from service in 
1978 until the 1988 accident, 
particularly all treatment for headaches, 
blackouts, and any other symptoms he 
relates to his in-service accident.  In 
addition, ask him to identify, as 
specifically as possible, where he was 
treated (hospitalized) following the 1988 
accident, i.e., the location of the 
University of Tennessee Hospital, and of 
the Methodist Hospital at which he has 
said he underwent rehabilitation.  Obtain 
any records sufficiently identified by 
the veteran.  

2.  Ask the veteran to send VA copies of 
any evidence relevant to his claim for 
service connection for head injury 
residuals that is in his possession, in 
particular, medical evidence of treatment 
from 1978 to 1989.  See 38 C.F.R. 
§ 3.159(b).

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
indicated by the evidence, the RO should 
review the claim for service connection 
for head injury residuals, in light of all 
evidence received since the November 2002 
statement of the case, including the 
January 2003 private medical statements.  
If the claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


